DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the specification is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with David E Bennett (Attorney Reg. No. 32,194) on 09/02/2021. 
The application has been amended as follows:
(Currently amended) A method performed by a network node, for managing a transmission of one or more Cell-specific Reference Signals (CRS), wherein the network node operates one or more cells and is configured to transmit CRS in a first frequency bandwidth mode, the method comprising: 
	identifying a first cell out of the one or more cells that is serving a set of unscheduled User Equipment (UEs) wherein in the first cell the network node transmits CRS in subframes in the first frequency bandwidth mode, the subframes being transmitted during an onDuration interval of a Discontinuous Reception[[,]] (DRX) pattern, in subframes where system information, paging or random access response (DL)[[,]] data is sent; 
	applying a second frequency bandwidth mode, reduced in relation to the first frequency bandwidth mode, on CRS in subframes which are not transmitted in the first cell during the onDuration interval of the DRX pattern, in subframes where system information, paging or random access response messages are not sent, in subframes where the UE does not perform measurements or in subframes where data is not sent; and 
	transmitting the CRS in subframes of the first cell over the first frequency bandwidth mode and the second frequency bandwidth mode based on whether the subframe is transmitted during the onDuration interval of the DRX pattern, or whether the network node transmits system information, paging or random access response messages in the subframe, or whether the UE performs measurements during the subframe or whether the network sends 

2. 	(Previously presented) The method according to claim 1 further comprising: sending a message to the set of unscheduled UEs comprising a DRX command, which DRX command indicates the DRX pattern for the set of unscheduled UEs, wherein the onDuration of the DRX pattern is aligned for UEs comprised in the set of unscheduled UEs, whereby the UEs will have an overlapping onDuration interval.

3. 	(Canceled)

4. 	(Previously presented) The method according to claim 1, wherein the onDuration interval of the DRX pattern is aligned with a sending of one or more CRS subframes comprising system information.

5. 	(Previously Presented) The method according to claim 4, wherein the onDuration of the DRX pattern is aligned with the sending of System Information Block 1 (SIB1).

6.	(Previously presented) The method according to claim 1, wherein CRS is further sent with a first frequency bandwidth in one or more CRS subframes preceding and/or following CRS subframes sent during the onDuration interval of the DRX pattern or the subframes in which system information is sent.

7. 	(Previously presented) The method according to claim 1, wherein an alignment of the DRX patterns of the UEs is deactivated when a threshold of connected UEs per cell is exceeded.

8. 	(Previously presented) The method according to claim 1, wherein an inactivity timer of the DRX pattern is variable, such that UEs connecting to the cell when a number of connected UEs is below a threshold, have a shorter inactivity timer than UEs connecting to the cell when the number of connected UEs in the cell exceeds the threshold.

9. 	(Previously presented) The method according to claim 1, wherein a length of an activity timer of the DRX pattern and/or a periodicity of the onDuration interval of the DRX pattern and/or a periodicity of DL data is adaptable to different types of UEs, based on an UE identifier.



11. 	(Previously presented) The method according to claim 1, further comprising sending information about which subframes are applied with a second frequency bandwidth mode to a second network node.

12. 	(Currently amended) A network node configured to manage transmission of Cell Reference Signals (CRS), wherein the network node is configured to operate one or more cells and is configured to transmit CRS in a first frequency bandwidth mode, the network node comprising 
	communication circuitry for communicating with User Equipment (UEs); and 
	processing circuitry configured to: 
	identify a first cell out of the one or more cells that is serving a set of unscheduled User Equipment[[,]] (UEs)[[,]]  wherein in the first cell the network node transmits CRS in subframes in the first frequency bandwidth mode, the subframes being transmitted during an onDuration interval of a Discontinuous Reception[[,]] (DRX) pattern, in subframes where system information, paging or random access response messages are sent, in subframes where the network node assumes a UE to perform measurements or in subframes where downlink[[,]] (DL)[[,]] data is sent; and
	apply a second frequency bandwidth mode, reduced in relation to the first frequency bandwidth mode, on CRS in subframes which are not transmitted in the first cell during the onDuration interval of the DRX pattern, in subframes where system information, paging or random access data is not sent; and 
	transmit the CRS in subframes of the first cell over the first frequency bandwidth mode and the second frequency bandwidth mode based on whether the subframe is transmitted during the onDuration interval of the DRX pattern, or whether the network node transmits system information, paging or random access response messages in the subframe, or whether the UE performs measurements during the subframe or whether the network sends 

13. 	(Currently Amended) The network node according to claim [[11]] 12, wherein the network node is further configured to: 
	send a message to the set of unscheduled UEs comprising a DRX command, which DRX command indicates the DRX pattern for the set of unscheduled UEs, wherein the onDuration of the DRX pattern is aligned for UEs comprised in the set of unscheduled UEs, whereby the UEs will have an overlapping onDuration interval.

14. 	(Currently amended) A non-transitory computer readable medium containing program instructions that, when executed by at least one processor, causes the at least one processor to: 
	identify a first cell out of the one or more cells that is serving a set of unscheduled User Equipment (UEs)(DRX) pattern, in subframes where system information, paging or random access response (DL)[[,]] data is sent; and
	apply a second frequency bandwidth mode, reduced in relation to the first frequency bandwidth mode, on CRS in subframes which are not transmitted in the first cell during the onDuration interval of the DRX pattern, in subframes where system information, paging or random access response messages are not sent, in subframes where the UE does not perform measurements or in subframes where data is not sent; and 
	transmit the CRS in subframes of the first cell over the first frequency bandwidth mode and the second frequency bandwidth mode based on whether the subframe is transmitted during the onDuration interval of the DRX pattern, or whether the network node transmits system information, paging or random access response messages in the subframe, or whether the UE performs measurements during the subframe or whether the network sends 

Allowable Subject Matter
Claims 1-2 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method, network node and non-transitory computer readable medium for transmitting cell-specific reference signal in subframes in a first frequency bandwidth mode and a second frequency bandwidth mode that is reduced in relation to the first frequency bandwidth mode.  
Applicant’s independent claim 1 recites, inter alia, a method as defined in the specification (see paragraphs [0075], [0078] and [0121] of Applicant’s published application) including “wherein in the first cell the network node transmits CRS in subframes in the first frequency bandwidth mode, the subframes being transmitted during an onDuration interval of a 
Independent claims 12 and 14, containing similar limitations, are allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1-2 and 4-14 (renumbered as claims 1-13) are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US PG Pub 2014/0153448 A1 (Ribeiro et al.) – discloses a new carrier 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413